IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40378

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 583
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 15, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
VIDAL JARA, JR.,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of one year, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Vidal Jara, Jr. pled guilty to burglary. I.C. §§ 18-1401, 18-204. In exchange for his
guilty plea, an additional charge was dismissed and the state agreed not to pursue an allegation
that Jara was a persistent violator. The district court sentenced Jara to a unified term of seven
years, with a minimum period of confinement of one year. Jara appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jara’s judgment of conviction and sentence are affirmed.




                                                   2